Citation Nr: 1733785	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  04-38 054	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to an increased disability rating for residuals of fracture of the mandible, rated as noncompensably disabling prior to September 26, 2011, and as 10 percent disabling thereafter.

3.  Entitlement to service connection for narcolepsy, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served on active duty from August 1990 to May 1995, including service in the Southwest Asia Theater of Operations from January 1991 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) from an August 2003 RO decision.  The Board previously remanded these claims in February 2008 and in February 2016.  The development requested on remand has been satisfactorily completed as to the two issues resolved herein.

The issues involving chronic fatigue and narcolepsy have been rephrased as reflected on the title page to reflect the information contained in the medical evidence obtained following the most recent remand.

The issue of entitlement to service connection for a sleep disorder, to include narcolepsy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not meet the criteria for a diagnosis of chronic fatigue syndrome, a medically unexplained chronic multisymptom illness; and as his fatigue has been medically-associated with his service-connected posttraumatic stress disorder and fibromyalgia, he is already being compensated for this symptom.

2.  Prior to September 26, 2011, the evidence does not show that the Veteran's interincisal motion was limited from 31 to 40mm.  

3.  Since September 26, 2011, the Veteran's interincisal range was not limited beyond 31mm.

4.  The Veteran has had no worse than slight displacement of the mandible throughout the appeal period.  


CONCLUSIONS OF LAW

1.  Service connection for chronic fatigue syndrome is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.14 (2016).

2.  A compensable disability rating for residuals of a mandible fracture is not warranted prior to September 26, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.40, 4.59, 4.150, Diagnostic Codes 9904, 9905 (2016).

3.  A disability rating greater than 10 percent for residuals of a mandible fracture is not warranted after September 26, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.40, 4.59, 4.150, Diagnostic Codes 9904, 9905 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).


Chronic fatigue syndrome

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection may also be granted on a presumptive basis for Persian Gulf veterans who exhibit objective indications of a qualifying chronic disability, provided that such disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1); see also 81 Fed. Reg. 71,382 (Oct. 17, 2016) (extending the date by which a disability must manifest to a degree of 10 percent or more for purposes of 38 C.F.R. § 3.317, from December 31, 2016, to December 31, 2021).  Unlike a claim based on direct service connection, in a claim based on a qualifying chronic disability under 38 C.F.R. § 3.317, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

For purposes of presumptive service connection for Persian Gulf veterans under 38 C.F.R. § 3.317, a "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, to include chronic fatigue syndrome.  38 C.F.R. § 3.317 (a)(2)(i).

The Veteran's claim involving fatigue was remanded in part to identify any relationship between fatigue and narcolepsy and to determine if symptoms of either qualified for consideration as an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Additional medical information and an opinion were obtained upon remand.  

According to the report of a September 2016 VA examination, the Veteran's history included falling asleep on duty during service.  Currently, he reported having a "feeling of exhaustion all the time," and that he had fallen asleep at a stop sign five or six times during the previous year.  After taking a thorough history and reviewing the Veteran's medical records, the examiner determined that the Veteran does not meet the diagnostic criteria for a diagnosis of chronic fatigue syndrome.  

The examiner also determined that the Veteran's symptoms of fatigue are related to inadequate sleep due to nightmares and other sleep disturbance associated with posttraumatic stress disorder (PTSD).  In this regard, the Board observes that because the Veteran is service-connected for PTSD, he is already being compensated for chronic sleep impairment caused by PTSD.  See General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130 (2016).  

Additionally, the Veteran has been recently awarded service connection for fibromyalgia, and such diagnosis was based on many symptoms, one of which is fatigue, per an October 2016 VA examination report.  Thus, because the Veteran is also service-connected for fibromyalgia, he is already being compensated for fatigue caused by fibromyalgia.  See 38 C.F.R. § 4.71, Diagnostic Code 8850-5025 (2016).    

To separately service-connect sleep impairment and/or fatigue would constitute prohibited pyramiding, i.e., compensating the same symptom twice.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

As the Veteran does not have chronic fatigue syndrome, service connection must be denied.  It is important to emphasize, however, this his symptoms of fatigue and inadequate sleep are already being compensated as a symptom of his service-connected PTSD.  His non-fatigue related sleep disorder symptoms are addressed in the remand below pertaining to his claim for service connection for narcolepsy.  

Residuals of fracture of the mandible

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).  The Board notes, however, that 38 C.F.R. § 4.40  does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997)

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Because this appeal has been ongoing for a lengthy period of time, and because the level of a Veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When assessing the present level of disability for the period on appeal, staged ratings are appropriate when the facts show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  When an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received, if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. at 509.

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran in this case sustained a fracture of his left jaw in 1995.  According to his service dental records, the fracture was near the area of tooth number 27 and also in the left angle of the ramus.  Service connection for residuals of the fractured jaw was granted and initially a zero percent or noncompensable disability rating was assigned; such rating was based on evidence of slight displacement of the mandible with little loss of jaw motion or masticatory function, pursuant to Diagnostic Code 9904.  The rating continued until it was increased to 10 percent under Diagnostic Code 9905, effective in September 2011, based upon the report of a September 2011 VA examination which confirmed painful and limited motion of the jaw.  The Veteran now asserts in support of this appeal that he his disability has worsened as he experiences pain and bleeding at the fracture sites. 

Turning now to the relevant evidence, in April 2003, the Veteran underwent a VA-sponsored dental examination.  The record reflects that he required treatment of infected periodontal pockets, to include at tooth 27, which was particularly close to one of the mandible fracture points.  He had pain in the form of vestibular gum swelling.

In his January 2005 substantive appeal, the Veteran noted he may need a metal plate put in his jaw to ensure no further bone loss.  

On September 26, 2011, the Veteran underwent an additional VA-sponsored dental examination.  He complained of limited mobility in the lower jaw and pain when speaking and eating.  The associated report indicated an impression of severe functional limitation and was the first point in time when the medical evidence showed limitation of inter incisal motion to a compensable degree at 38mm.  This is the only report in the file indicating limitation to this extent.  X-rays showed evidence of an offset of 3-5 mm both at the lower edge of jaw ridge and in the area of the mandibular channel.  Diagnosis was status-post lower jaw fracture and the not sufficiently successful repositioning with the question of displacement of the lower jaw to the right.  It was also noted that such diagnosis caused the shape of a craniomandibular dysfunction with myogelosis and severe tooth abrasions because of the consequence of a non fitting centric occlusion.

The Veteran underwent a comprehensive VA examination in August 2016.  According to the report of this examination, in addition to fracture residuals, he had a diagnosis of chronic advanced periodontitis, for which his private dentist had recommended surgery.  Upon clinical examination, the Veteran had not lost any part of the mandible or mandibular ramus, had not lost either condyle of the mandible, and had not lost either coronoid process of the mandible.  The examiner also determined the Veteran does not have malunion or nonunion of the mandible.  The Veteran's occlusion was normal.  His mandible rotated and translated normally during opening, protrusion, and lateral excursions.  Interocclusal distance was measured at 45-46mm.  Lateral excursions were 6-7mm.  There was no deviation of the mandible on opening or closing.  There were no joint noises, locking, or pain elicited on motion.  

The examiner made the following comments:  "The Veteran has generalized recession and loss of bone consistent with adult moderate to advanced periodontitis.  The mesial of #27 has an 8 mm, inflamed pocket.  Veteran also has inflamed pockets of 6-8 mm maxillary molars and mandibular left molar.  Panoramic image is significant for generalized loss of alveolar bone, but is otherwise unremarkable.  The Veteran smokes regularly, and has Type-2 Diabetes.  Both conditions are major risk factors for rapid progression of periodontal attachment."  

The Veteran underwent an examination for TMJ in November 2016.  The examiner indicated that the ongoing pain, swelling, and bleeding the Veteran is experiencing is associated with an abscessed tooth, and not his broken jaw or TMJ.   

As indicated, the Veteran's mandible fracture residuals are currently rated under the provisions of Diagnostic Code 9905.  When inter incisal range is limited to 0 to 10mm, a 40 percent disability rating is for application.  At 11 to 20 mm, 30 percent; at 21 to 30 mm, 20 percent; and at 31 to 40mm, a 10 percent rating is warranted.  We note that "inter incisal range" is equivalent to "interocclusal distance," which is the phrase used by the VA examiner.  When the range of lateral excursion is limited from 0 to 4mm, a 10 percent disability rating is to be applied, although ratings for limited inter incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905.  

Moreover, the rating criteria under Diagnostic Code 9904 are as follows:  a noncompensable (zero percent) rating is assigned for slight displacement; a rating of 10 percent is assigned for moderate displacement; a rating of 20 percent is assigned for severe displacement.  A Note to DC 9904 states that rating is dependent upon degree of motion and relative loss of masticatory function.

Applying the regulations to the Veteran's fact pattern, the Board concludes that a compensable rating is not warranted for his service-connected mandible fracture residuals prior to September 26, 2011.  The Board has reviewed the applicable medical evidence and finds no evidence of inter incisal range limited from 31 to 40mm.  In the absence of such, the criteria for a compensable, 10 percent, rating under Diagnostic Code 9905 is not warranted for the rating period on appeal prior to September 26, 2011.  

Additionally, the Board concludes that a disability rating greater than 10 percent is not warranted under Diagnostic Code 9905 from September 26, 2011, forward.  Neither the measurements for his inter incisal range nor does his lateral excursion support a higher disability rating.  Indeed, the medical evidence dated during the applicable time period shows inter incisal motion limited to no worse than 38 mm.  

The Board also considered whether a higher disability rating is warranted on the basis of functional loss due to flare-ups, incoordination, and pain on movement.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, the zero percent rating was based on evidence of slight displacement of the mandible and the RO's rating increase to10 percent was based on evidence of painful and limited motion.  The Board finds that the ratings assigned throughout the appeal period compensate the Veteran for any functional impairment he may experience in his mandible.  

In analyzing this claim, the Board also considered the applicability of Diagnostic Code 9904.  However, the medical evidence in this case fails to show that the Veteran's mandible disability ever reached the severity of moderate displacement, let alone severe displacement.  There is no evidence that there is anything other than slight displacement of the mandible.  His mandible rotates and translates normally upon opening.  Therefore, a rating under Diagnostic Code 9904 is not warranted prior or subsequent to September 26, 2011.

Further, as the Veteran has no associated mandibular loss, nonunion, or loss of his ramus, a higher disability rating under Diagnostic Codes 9901-9903 or 9906 is not appropriate for any portion of the appeal period.  

It would appear that the Veteran's current complaints involve not residuals of the mandible fracture, but rather periodontal disease, which the VA examiner has attributed to his risk factors of smoking and diabetes.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  

As the Veteran already has a service-connected compensable dental disability, it appears that he may be eligible for Class I classification for dental treatment purposes.  As such, he would be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function, with no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  38 C.F.R. § 17.161.  We encourage him to work with his representative to ensure he receives all the VA care to which he is entitled.  

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Service connection for chronic fatigue syndrome is denied.

A compensable disability rating for residuals of fracture of the mandible prior to September 26, 2011, is denied.

A disability rating in excess of 10 percent for residuals of fracture of the mandible subsequent to September 26, 2011, is denied.


REMAND

As discussed above, the Veteran's symptoms of fatigue and sleep impairment are already being compensated as part and parcel of his PTSD and fibromyalgia.  However, narcolepsy is a different disease, involving symptoms other than fatigue.  Narcolepsy is rated as analogous to epilepsy under the provisions of Diagnostic Code 8108.  Additionally, the regulations governing undiagnosed illnesses related to service in Southwest Asia make special provision for sleep disturbances, as separate from fatigue.  38 C.F.R. § 3.317(b).  Thus, the question of whether the Veteran has narcolepsy or other non-fatigue sleep disturbance which is related to service remains.  

The Board's previous remand instructed the Veteran to undergo a thorough VA examination, including a sleep study, so that a complete understanding of the Veteran's symptoms could be reached.  Additionally, the Board requested an informed medical opinion as to whether narcolepsy, or a similar undiagnosed illness involving a sleep disturbance, is related to the Veteran's military service.  

Upon remand, the Veteran underwent a polysomnogram in September 2016, which was interpreted as showing he does not have obstructive sleep apnea.  He also had a sleep study in September 2016 which yielded diagnostic impressions of periodic limb movements of sleep, hypersomnia, abnormal sleep architecture with excessive stage 1 sleep, decreased REM sleep, and decreased slow wave sleep.  However, the interpreting physician noted that no multiple sleep latency test was done after the polysomnogram and thus narcolepsy could not be ruled-out based upon the available evidence.  In addition to a multiple sleep latency test, the treating physician recommended a sleep clinic referral so that the Veteran could be assessed for daytime hypersomnia.  It is noted in the medical record that a copy of the sleep study was sent to the referring physician to place the referral for evaluation of daytime hypersomnia.  If such has already been accomplished, the records have not yet been associated with the Veteran's claims file.

As the appeal must be remanded anyway, the Veteran's VA treatment reports should be updated for his claims file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran since September 2016 at the Sacramento VA Medical Center, the Palo Alto VA Medical Center, and all related clinics for inclusion in the file.  If the Veteran is receiving VA medical care closer to his home in Southern California, these records should be obtained for review as well.  

2.  If a multiple sleep latency test and daytime hypersomnia evaluation have been accomplished and the reports are available for review, then the Veteran's claims file should be forwarded to a VA physician with appropriate expertise for review.  If these tests have not yet been accomplished, or if for any reason their results were unsatisfactory, then they must be scheduled and performed prior to further review.

The reviewing physician is then requested to determine whether it is more, less, or equally likely that narcolepsy, daytime hypersomnia, or symptoms of sleep disturbance are related to the Veteran's service, to include as an undiagnosed illness related to his service in Southwest Asia during the Persian Gulf War period.  The complete rationale for all opinions expressed should be fully explained.

IF the reviewing physician determines that further testing or additional clinical examination of the Veteran would be helpful, then such testing and/or examination should be arranged.

3.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


